Citation Nr: 0528175	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  98-04 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a nasal fracture. 

2.  Entitlement to service connection for headaches as due to 
an undiagnosed illness.

3.  Entitlement to service connection for psychiatric 
disability, to include reactive depression, sleep problems, 
memory loss, nightmares, acute paranoia, mental blocks and 
stress, as due to an undiagnosed illness.

4.  Entitlement to service connection for generalized joint 
and muscle pain as due to an undiagnosed illness. 

5.  Entitlement to service connection for stomach pains as 
due to an undiagnosed illness.

6.  Entitlement to service connection for back pain, 
including as due to an undiagnosed illness.

7.  Entitlement to service connection for neurological 
problems as due to an undiagnosed illness.

8.  Entitlement to service connection for blackouts as due to 
an undiagnosed illness.

9.  Entitlement to service connection for respiratory 
problems as due to an undiagnosed illness.

10.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel

INTRODUCTION

The veteran had active service from November 1989 until May 
1990 and from December 1990 until May 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from January 1998 and May 2003 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Upon review of the claims file, the Board finds that 
additional development is required under the VCAA before the 
veteran's claims may be adjudicated.  Specifically, regarding 
the veteran's increased rating claim and his eight service 
connection claims based on undiagnosed illness, the Board 
determined in June 2003 that further notice was required.  
Indeed, the only notice letter then of record was a March 
2003 communication which failed to apprise the veteran as to 
the types of evidence required to satisfy his claims.  The 
March 2003 letter also failed to adequately discuss the 
division of responsibility between VA and a claimant in 
obtaining such evidence.

A review of the claims file fails to demonstrate that any 
additional VCAA notice was provided as to any of the issues 
previously before the Board in June 2003.  Moreover, the 
April 2005 supplemental statement of the case failed to 
include the provisions of 38 C.F.R. § 3.159(b).  No other 
communications of record serves to inform the veteran of the 
types of evidence needed to substantiate his claims.  

In sum, the Board's June 2003 remand clearly instructed the 
RO to provide additional notification as to the nine issues 
then on appeal.  Such notice has not been furnished.  In this 
vein, the Board is obligated by law to ensure that the RO 
complies with its directives.  "[A] remand by . . . the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the veteran's PTSD claim, a December 2004 
letter satisfies VA's notice obligations under the VCAA.  
However, a review of the claims file indicates that 
additional development is required in order to satisfy the 
duty to assist.  Specifically, in the veteran's substantive 
appeal, received in May 2005, he indicated that unit records 
from the 24th Marine Regiment would verify his claims of 
combat service.  He also provided very specific stressor 
information in a January 2005 statement, as follows:

*	He stated that a friend whose last name was "Butenias" 
had been killed near Khafji on January 30, 1991;

*	he stated that Coalition attack helicopters killed Iraqi 
soldiers hiding in a bunker near Khafji between January 
31, 1991 and February 6, 1991;

*	he witnessed explosions in Kuwait at 6409 Grid Square on 
February 24, 1991;

*	he saw the remains of Pvt. Brown, who was killed in a 
rocket attack on the morning of February 25, 1991, in 
Kuwait at 6409 Grid Square;

*	he heard cannons through the night of February 25, 1991, 
near Kuwait City; and

*	he was fired upon by a member of his own Platoon while 
performing guard duty in early March 1991 in Al Jahara, 
Kuwait (Grid QT613343).


From a review of the claims file, it does not appear that 
efforts were undertaken to verify the stressors noted above.  
Such efforts are necessary under the VCAA.  



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159, and any other applicable 
legal precedent with respect to all 
issues on appeal, with the exception of 
service connection for PTSD. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate 
each claim and inform him of which 
information and evidence, if any, that he 
is to provide and which information and 
evidence, if any, VA will attempt to 
obtain on his behalf.  The veteran should 
also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  

2.  Contact the United States Marines 
Corps Historical Center (USMCHC) and 
request unit records for the 24th Marines 
Tow Company for the year 1991.  
Additionally, provide USMCHC with a 
description of the veteran's claimed 
stressors, and the veteran's discharge 
document.  Request that they investigate 
each alleged stressor, providing a two-
month specific date range, the veteran's 
unit of assignment at the time of the 
stressful event and the geographic 
location where such event took place.  
Any unsuccessful search must be 
documented in the record.  

3.  In the event that any stressor is 
confirmed, then schedule the veteran for 
a psychiatric evaluation.  The examiner 
should indicate all diagnoses that 
conform to the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  If 
PTSD is diagnosed, the examiner should 
identify the stressor upon which such 
diagnosis is predicated.  In doing so, 
the examiner must provide a clear 
rationale as to why he believes the 
veteran's current diagnosis is or is not 
at least as likely  related to active 
service.  (It is noted that the veteran 
is presently incarcerated.  If, due to 
such incarceration, an examination cannot 
be scheduled, then the claims file should 
so indicate and the claim may be decided 
in the absence of an examination.)  

4.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


